 

Exhibit 10.21

 

Fiscal Year 2021 Officer Bonus Plan

 

The Personnel and Compensation Committee of the Board of Directors of
Electromed, Inc. (the “Company”) has established the Fiscal Year 2021 Officer
Bonus Plan (the “Bonus Plan”) for officers of the Company, including its named
executive officers. The Bonus Plan is effective for the fiscal year ending June
30, 2021 and provides an opportunity for each participant to earn an annual cash
bonus based on Company revenue growth versus the fiscal year ended June 30, 2020
(subject to achievement of threshold earnings before taxes (“EBT”). The
committee has established target payouts of 50.0% and 30.0% of annual base
salary for our Chief Executive Officer and Chief Financial Officer,
respectively, under the Bonus Plan. The following summarizes the potential
payments under the Bonus Plan:

 

●Company revenue growth below minimum performance will not result in any payouts
under the Bonus Plan.



●Company revenue growth between minimum and target performance will result in a
potential bonus payout starting at 40.0% and increasing in increments of 10.0%
of the participant’s respective target payout for every whole percent of revenue
growth in excess of minimum performance.



●Company revenue growth equal to target performance will result in a potential
bonus payout equal to 100.0% of the participant’s respective target payout.



●Company revenue growth above target performance will result a potential bonus
payout equal to 100.0% of the participant’s respective target payout, plus
additional increments of 8.0% of their target payout for every whole percent of
revenue growth in excess of target performance up to 200% of target payout, and
additional increments of 4.0% of their target payout for every whole percent of
revenue growth in excess of 200% of target performance, up to a maximum of 272%
of target payout.

 

Notwithstanding the foregoing, Company revenue growth also will not result in
any payout unless EBT also exceeds an established threshold amount. Company
revenue growth at or above minimum performance will only increase the resulting
payout as a percent of target if EBT also exceeds an amount equal to the
threshold EBT amount plus an additional increment of approximately 10.5% of
threshold EBIT for every whole percent of revenue growth in excess of minimum
performance.

 





 